                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION



WASEEM DAKER,

     Petitioner,

v.                                           CV417-106


MARTY ALLEN, Warden,

     Respondent.

                              ORDER

     After a careful de novo review of the record in this case, the Court

concurs with the Magistrate Judge's Report aijid Recommendation (R&R),
to which objections have been filed. Accordingly, the R&R is ADOPTED,
and this case is DISMISSED with prejudice.

     ORDER ENTERED at Augusta, Geprgia, this                   lb day of
February, 2018.



                                 J. R^JSftLHALL, CHIEF JUDGE
                                 UNITED STATES DISTRICT COURT
                                 ~~~raERN DISTRICT OF GEORGIA
